              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                      Case No. 3:19-cr-20833

v.                                           Hon. Robert H. Cleland

D-1. ELIZABETH PROPHITT,

            Defendant.


                 NOTICE OF ATTORNEY APPEARANCE

      NOW COMES the law firm of CHAPMAN LAW GROUP by and through

MEAGHAN G. MCKEON, and hereby submits her notice of appearance as counsel

of behalf of the Defendant, ELIZABETH PROPHITT, in the above-captioned

matter.

                                 Respectfully Submitted,
                                 CHAPMAN LAW GROUP

      Dated: December 17, 2020   /s/ Meaghan G. McKeon
                                 Meaghan G. McKeon (P81287)
                                 Counsel for Defendant Prophitt
                                 1441 W. Long Lake Rd., Ste. 310
                                 Troy, MI 48098
                                 T: (248) 644-6326
                                 F: (248) 644-6324
                                 MMcKeon@ChapmanLawGroup.com
                 PROOF OF SERVICE

I hereby certify that on December 17, 2020, I presented the
foregoing paper to the Clerk of the Court for filing and
uploading to the ECF system, which will send notification of
such filing to the attorneys of record listed herein and I
hereby certify that I have mailed by US Postal Service the
document to any involved non-participants.

                          /s/ Meaghan G. McKeon
                          Meaghan G. McKeon (P81287)
                          Counsel for Defendant Prophitt
                          MMcKeon@ChapmanLawGroup.com
